Title: To George Washington from Christopher Greene, 14 October 1780
From: Greene, Christopher
To: Washington, George


                  
                     Sir
                      Newport 14th Octr 1780
                  
                  When Genl Heath left this post, the Command of the American
                     Troops devolved on me. The difficulty of geting Supplies of provisions has been
                     such, that we have been often almost Intirely without. This has greatly
                     retarded the completion of the very Important work at Butt’s Hill, where the
                     three Militia from the Massachusetts State have been Imployed; Their time of
                     Service expires the first of next month, I am confident they will not be able
                     to put the Fort in a defensible State by that time. Should your Excellency not
                     call my Regiment to join the Army They will undoubtedly be very Usefully
                     Imployed in making it so—I wish to know your Excellency’s pleasure as to our
                     Staying here or joining the Army. If we Stay in this State, in what part of it
                     to take winter Quarters—As The Season is far Advanced and the Times of the Six
                     months Levies expires the first of Jany perhaps the Short time they have to
                     serve may be as Useful here as with the Army, though for my Own part I ever
                     wished to be with the Army.
                  Winsor Fry whom your Excellency gave a Warrant for Executing
                     Dated on The 1st Day of June last, for Breaking Open the Commissaries Store and
                     Stealing, Made his escape before the Warrant came to hand, Was Taken up and
                     Sent to me about a fortnight Since—It is a doubt with me whether the executing
                     him now would have the same effect on Others as if I had it in my power to have
                     put it in Immediate execution nor do I think an example of the kind So
                     necessary now as then—An unwillingness to take life when it can possibly be
                     avoided Consistent with the general good, Induces me to Beg your Excellency to
                     pardon him. I have the Honor to be with the Greatest Respect your Excellencys
                     Most Obt Servt
                  
                     C. Greene
                  
               